Citation Nr: 0031989	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-12 686	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently rated 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from May 1946 
December 1952, and from January 1953 to May 1970.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by the RO which denied 
an increase in a 10 percent rating for a low back disorder, 
and denied an increased (compensable) rating for bilateral 
hearing loss.

In June 1999, the veteran requested a Board hearing.  In 
August 1999, the veteran was notified of his scheduled 
November 2000 hearing.  Following such notice, the veteran 
withdrew his request for a Board hearing.

The present Board decision addresses the claim for an 
increased rating for bilateral hearing loss.  The claim for 
an increased rating for a low back disorder will be discussed 
in the remand section which follows the decision.


FINDINGS OF FACT

Bilateral hearing loss is currently manifested by auditory 
acuity level II in the right ear and auditory acuity level 
III in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (1998 and 2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from May 1946 
December 1952, and from January 1953 to May 1970.  His 
service medical records show he had mild hearing loss on his 
separation examination.  

Medical reports from the early 1970s show that the veteran 
had bilateral sensorineural hearing loss as a result of noise 
exposure.  

In January 1974, the RO received the veteran's claim of 
service connection for bilateral hearing loss.

The RO, in April 1974, granted service connection for 
bilateral hearing loss and assigned a noncompensable rating; 
that noncompensable rating has remained in effect to date.  
Service connection is also in effect for tinnitus, which is 
rated 10 percent disabling.

VA examinations in 1992 continued to show the veteran had 
bilateral hearing loss.

In April 1999, the veteran filed a claim for an increased 
rating for bilateral hearing loss.  He stated his hearing 
loss had increased in severity.  

VA outpatient treatment records from 1998 to 1999 were 
obtained in connection with the veteran's claim for increase.  
In October 1998, the veteran was treated due to complaints of 
increased hearing loss.  He requested hearing aids.  
Audiological studies were conducted and recorded in graphic 
form.  The veteran was diagnosed as having bilateral high 
frequency sensorineural hearing loss.

The veteran underwent a VA compensation examination in 
September 1999.  During the examination, he reported that his 
hearing was getting worse.  He stated his greatest difficulty 
was clarity problems.  He stated that during service he 
worked around jet engine noises for approximately 13 years 
and that he was exposed to noise while serving in Vietnam for 
one year.  Audiological studies showed the veteran had pure 
tone thresholds in the right ear of 25, 35, 40, and 55 
decibels at 1000, 2000, 3000 and 4000, hertz, respectively; 
the average decibel threshold for these frequencies was 39.  
Pure tone thresholds in the left ear were 20, 35, 40, and 60 
decibels at 1000, 2000, 3000 and 4000 hertz, respectively; 
the average decibel threshold for these frequencies was 39.  
Speech recognition was 88 percent on the right and 80 percent 
on the left.  The audiologist concluded the veteran had 
normal hearing through 1000 hertz with a mild sensorineural 
hearing loss through 3000 hertz, with a moderately severe 
sensorineural hearing loss at 4000 hertz, bilaterally


II.  Analysis

With respect to the claim for an increased (compensable) 
rating for bilateral hearing loss, the Board is satisfied 
that all relevant evidence has been properly developed and 
that no further assistance is required to comply with the 
duty to assist.  Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475, 114 Stat. 2096 (November 9, 2000), 
including new 38 U.S.C.A. § 5103A.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(1998 and 2000).  This basic method for evaluating hearing 
loss remains the same despite some revisions, effective on 
June 10, 1999, to the regulations for rating hearing loss.  
The revised regulations includes a special method for rating 
exceptional patterns of hearing impairment, as defined by 
38 C.F.R. § 4.86 (2000), but such is inapplicable to the 
present case since the veteran's audiometric test results do 
not show such an exceptional pattern of hearing impairment as 
defined by the regulation.  

There is only one recent audiological examination report 
which include information sufficient to evaluate the 
veteran's current bilateral hearing loss.  The September 1999 
VA audiometric test results (the average decibel thresholds 
at the four frequencies and speech discrimination scores for 
both ears) correlate to auditory acuity numeric designation 
II in the right ear and auditory acuity numeric designation 
III in the left ear.  See 38 C.F.R. § 4.85, Table VI.  These 
numeric designations in combination correspond to a 
noncompensable rating.  See 38 C.F.R. § 4.85, Table VII, Code 
6100.  

The Board has considered the veteran's argument that his 
hearing impairment is more severe than is reflected by the 
current 0 percent disability rating.  However, the assignment 
of a disability rating for hearing impairment is derived from 
a mechanical application of the rating schedule to the 
specific numeric designations assigned after audiometry 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The application of the rating schedule to 
the test results clearly demonstrates that a noncompensable 
rating is warranted for bilateral hearing loss.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a higher rating for bilateral hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.



REMAND

The Board notes that the veteran has repeatedly asserted that 
he has received recent VA treatment for his service-connected 
low back disorder.  In April 1999, the RO requested VA 
medical records covering the period of April 1998 to the 
present.  In May 1999, VA medical records from late 1998 to 
early 1999 were received.  However, the records were negative 
for any treatment or complaints regarding the veteran's 
service-connected low back.  In a June 1999 statement of the 
case, the veteran was informed that the outpatient treatment 
records did not show any complaints or findings pertaining to 
the low back disorder.  The veteran, in a June 1999 
substantive appeal, indicated he wanted assistance in 
obtaining VA medical records to support his claim for an 
increased rating for the service-connected low back disorder.  
A VA compensation examination for the low back disability was 
provided in July 1999.  The examiner noted that recent 
lumbosacral spine X-rays were reviewed (the radiology report 
is not associated with the examination), and this suggests 
that there may be recent VA outpatient records concerning the 
low back condition.  

The Board finds that in order to fulfill the VA's duty to 
assist the veteran with this claim, further attempts should 
be made to obtain any recent treatment records pertaining to 
the veteran's low back disorder.  Veterans Claims Assistance 
Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 (November 9, 
2000), including new 38 U.S.C.A. § 5103A.  The veteran should 
be aware that the VA's duty to assist is not a one-way 
street, and that he must cooperate in developing his claim.  
Wood v. Derwinski, 1 Vet.App. 190 (1991)

In view of the foregoing, the claim is remanded to the RO for 
the following:

1.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by 
him for a low back disorder since 1998.  
The RO should then contact the medical 
providers and obtain copies of all 
related medical records which are not 
already on file.

2.  After the foregoing, the RO should 
review the veteran's claim for an 
increased rating for a low back 
disability.  If the claim is denied, he 
and his representative should be provided 
an appropriate supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.




		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 7 -


